Opinion by
Watts, J.
§ 1281". Special issues submitted to jury. “The jury shall render a general or special verdict, as may be-*745directed by the court, and the verdict shall comprehend the whole issue, or all the issues submitted to them.” [R. S. 1333.] Submitting special issues for the jury to find is a matter largely within the discretion of the court, and the exercise of this discretion will not be revised unless it is plain that it has been abused to the injury of the complaining party. [Collins v. Cook, 40 Tex. 249.]
June 7, 1882.
§ 1285. Verdict; must constitute the basis of the judgment. “There can be no clearer principle than that wdiero a jury has intervened, and all the issues have been submitted to their decision, their verdict must constitute the basis of the judgment. The court cannot look to the evidence on which the verdict was founded in order to determine what judgment to render, but must look alone to the verdict.” [Claiborne v. Tanner, 18 Tex. 78.]
Affirmed.